DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Amendment
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s attorney Kirk Gottlieb on 7/22/2022. The application has been amended as follows:

In the claims:

19.	(Cancelled)


                                                  Allowable Subject Matter
3.	Claims 1-16, 21-23 are allowed.	
4.	The following is a statement of reasons for the indication of allowable subject matter. The non-obvious features are:
	As per independent claim 1: Wherein the amplitude-modulated calibration signal has a first amplitude when the amplitude-modulated calibration signal is added to the pre-warm portion of the drive signal, a second amplitude smaller by a predetermined factor than the first amplitude when the amplitude-modulated calibration signal is added to the playback portion of the drive signal, and zero, one or more other amplitudes that differ from the first and second amplitudes, and depend on a drive amplitude of the drive signal; down-converter circuitry configured to, for each tone of the amplitude-modulated calibration signal, down-convert the current signal and the voltage signal based on the tone; phasor-constructor circuitry configured to, for each tone of the amplitude-modulated calibration signal, obtain a corresponding complex impedance phasor as a ratio of the down-converted voltage signal and the down-converted current signal, and modeler-circuitry configured to compute the resistance and the inductance of the driving coil by fitting the one or more impedance phasors to a frequency-dependent model of impedance of the driving coil including remaining claim limitations. 
As per independent claim 21: Where the one or more second amplitudes of the calibration signal depend on a drive amplitude of the drive signal; for each tone of the amplitude-modulated calibration signal, down-converting the current signal and the voltage signal based on the tone, and obtaining a corresponding impedance phasor as a ratio of the down-converted voltage signal and the down-converted current signal; computing the resistance and the inductance of the driving coil by fitting the one or more impedance phasors to a frequency-dependent model of impedance of the driving coil; and providing the resistance and the inductance of the driving coil to the driver controller for adjusting at least the playback portion of the drive signal including remaining claim limitations. 

                                               Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 7,638,967 to Aizawa discloses a motor control system having means to estimate motor parameters.
6.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to David S. Luo whose telephone number is (571)270-5251.  The examiner can normally be reached on M-F 9AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/DAVID LUO/Primary Examiner, Art Unit 2846